Determination unanimously confirmed, without costs. Memorandum: This proceeding to review the respondent’s determination canceling petitioner’s license for Gerri’s Bar presents only questions of credibility and substantial evidence. Respondent resolved these issues against petitioner, finding that he permitted the premises to become disorderly in that he permitted solicitation of males for immoral purposes on the licensed premises on three different occasions. In view of petitioner’s history of similar violations, the penalty of cancellation and forfeiture of the $1,000 bond claim are not excessive, and in view of the history and findings, the denial of an additional license for on-premises consumption to petitioner at a second location was not arbitrary or capricious. (Article 78, transferred by order of Oneida Supreme Court—art 78.) Present—Moule, J. P., Cardamone, Simons, Dillon and Witmer, JJ.